           IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                    ASHEVILLE DIVISION
                     1:19 CV 197 MOC WCM

LESLIE E. KLINE, on her own behalf and on            )
behalf of B.A.W. and J.T.W., minors under the        )
age of eighteen and, JEFFERY A. KLINE,               )
on his own behalf,                                   )
                                                     )
                   Plaintiffs,                       )
       vs.                                           )
                                                     )
CLEVELAND COUNTY, a local government                 )
entity; KAREN PRITCHARD, former director             )
of Cleveland County Department of Social             )
Services, in her official and individual capacities; )
KATIE SWANSON, director of Cleveland                 )
County Department of Social Services, in her         )        ORDER
official capacity; TAMARA HARDIN,                    )
Cleveland County Department of Social Services )
Child Protective Services social worker              )
supervisor, in her official and individual           )
capacities; PAM BRIGHT, former Cleveland             )
County Department of Social Services Child           )
Protective Services social worker supervisor,        )
in her official and individual capacities;           )
NICHOLE ALLEN, Cleveland County                      )
Department of Social Services Child Protective )
Services Social Worker, in her official and          )
individual capacities; DEBI REECE, Cleveland         )
County Department of Social Services Child           )
Protective Services social worker, in her official   )
and individual capacities; CHRISTOPHER LEE,          )
Cleveland County Department of Social Services       )
Child Protective Services social worker, in his      )
official and individual capacities; and JOHNNY       )
ANDERSON WHITE, in his individual capacity, )
                                                     )
                   Defendants.                       )
__________________________________________           )

                                      1

     Case 1:19-cv-00197-MOC-WCM Document 121 Filed 12/22/20 Page 1 of 7
        This matter is before the Court on Plaintiffs’ Motion to Compel

Disclosure of Confidential Records and Information (the “Motion to Compel,”

Doc. 119) and Plaintiffs’ Motion to Seal (Doc. 118).

   I.     The Motion to Compel

        Plaintiffs seek to compel “disclosure of North Carolina Department of

Health and Human Services Records, Cleveland County Division of Juvenile

Justice records, Gaston County Department of Social Services Records, law

enforcement records, medical records, mental health records, and school

counseling records.” Doc. 120, at 1.

          A. North Carolina Department of Health and Human Services
             (“NCDHHS”) Central Registry Records

        Plaintiffs explain that discovery they have obtained, including from

Cleveland County DSS and Defendant Reece, has revealed inconsistencies

with regard to the status of information regarding Plaintiffs. Doc. 120, at 3.

Specifically, Plaintiffs state that they “need to verify whether any DSS 5401

forms are currently on file with the Central Registry maintained by NCDHHS,

and if so, which DSS 5401 forms are on file.” Doc. 120, at 4.

        However, while Plaintiffs state that they are unable to obtain this

information from any other source, and that disclosure of this information is

vital and necessary, Plaintiffs do not explain whether they have requested such

information from NCDHHS, whether NCDHHS has objected to the production


                                       2

    Case 1:19-cv-00197-MOC-WCM Document 121 Filed 12/22/20 Page 2 of 7
of this information, or whether any additional information about the

inconsistencies Plaintiffs have identified even exists.

         B. Cleveland County Division of Juvenile Justice (“DJJ”)

      Plaintiffs seek to compel “[a]ny and all records and information

pertaining to the minor children and parties to this case from May 1, 2018

through December 31, 2018” and “[a]ny and all recordings from the DJJ

hearings before Judge Jeannette Reeves on June 7, 2018 and September 12,

2018 pertaining to the minor children.” Doc. 119, at 3.

      Plaintiffs state that they previously served a subpoena duces tecum on

Cleveland County DJJ and that Cleveland County DJJ complied with the

subpoena. Doc. 120, at 5. However, Plaintiffs assert that they also need to

depose one or more DJJ employees, and that “the DJJ employees may object to

testifying due to confidentiality.” Id. In short, the instant Motion to Compel

seeks an order compelling DJJ employee testimony in the event the DJJ

employee objects to providing such testimony. There is no indication, however,

that Plaintiffs have attempted to schedule such a deposition, or that a DJJ

employee has actually objected to appearing for such a deposition.

         C. Gaston County Department of Social Services Records

      Plaintiffs seek an order compelling Gaston County DSS to produce “[a]ll

records and information pertaining to the minor children, Leslie Kline, Jeffery

Kline, and Johnny White from December 1, 2018 through December 31, 2018.”

                                        3

    Case 1:19-cv-00197-MOC-WCM Document 121 Filed 12/22/20 Page 3 of 7
Doc. 119, at 3.

      The only explanation provided by Plaintiffs regarding these records is

that “Plaintiffs have a substantial need for this information as the central

issues in this case involve Cleveland County DSS’ failure to follow policy and

thoroughly investigate the allegations of abuse and neglect.” Doc. 120, at 11.

However, Plaintiffs do not explain why Gaston County DSS would have

relevant records or describe their efforts to obtain these records without court

intervention.

         D. Cleveland County Sheriff’s Department

      Plaintiffs seek “[a]ny and all records and information, including

recordings, pertaining to the minor children and the parties to this case from

January 1, 2017 through July 1, 2018.” Doc. 119, at 3. Plaintiffs assert that

the Cleveland County Sheriff’s Department responded to incidents relevant to

the instant action on June 1, 2018 and June 4, 2018.

      However, Plaintiffs also state that, in response to a subpoena, “the

Sheriff did provide certain records and information upon receiving information

that a protective order was in place in this case.” Doc. 120, at 6. In addition,

while Plaintiffs contend that they “may also need to depose one or more law

enforcement officers, in which case a court order for disclosure would still be

necessary,” Plaintiffs do not state that they have actually attempted to

schedule such depositions or whether the Sheriff’s Department has objected.

                                       4

    Case 1:19-cv-00197-MOC-WCM Document 121 Filed 12/22/20 Page 4 of 7
             E. Medical Records, Mental Health Records, and School Counseling
                Records

          Finally, Plaintiffs seek “[a]ny and all records and information pertaining

to the minor children from April 1, 2017 through December 31, 2018” from

Support Inc.; “[a]ny and all records and information pertaining to the minor

children from January 1, 2016 through December 31, 2018” from Preferred

Choice Healthcare; and “[a]ny and all school counseling records and

information pertaining to the minor children from January 1, 2016 through

the dates the minor children graduated” from Thomas Jefferson Academy.

Doc. 119, at 3. Again, though, Plaintiffs do not explain whether they have

requested these records directly or whether the involved entities have objected

to the production of such records (absent a Court order or otherwise).

          Therefore, Plaintiffs’ Motion to Compel will be denied without prejudice.1

    II.      The Motion to Seal

          Plaintiffs ask that the Motion to Compel (Doc. 119) and Plaintiffs’

Memorandum in Support of the Motion to Compel (Doc. 120) be sealed.

          In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)


1 Any renewed motion to compel, should one be submitted, should show that a copy
of the motion has been sent to counsel for any third party against which an order
compelling discovery is being sought, and advise of the third party’s position relative
to the motion.
                                           5

     Case 1:19-cv-00197-MOC-WCM Document 121 Filed 12/22/20 Page 5 of 7
provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      Additionally, Local Civil Rule 6.1 states that “there is a presumption

under applicable common law and the First Amendment that materials filed

in this Court will be filed unsealed.” LCvR 6.1(a). To support sealing, a party

must set forth, among other things: (1) a non-confidential description of the

material sought to be sealed; (2) a statement indicating why sealing is

necessary and why there are no alternatives to filing under seal; and (3)

supporting statutes, case law, or other authority. LCvR6.1(c).

      Here, Plaintiffs assert that sealing the entirety of the Motion to Compel

and the Memorandum in Support “is necessary as the memorandum in support

includes information and testimony obtained in the depositions in this case,

and such information and testimony was labeled as confidential at the

beginning of such depositions.” Doc. 118, at 1.

      While the inclusion of information designated by the parties as being

confidential pursuant to the Protective Order would be relevant to a sealing

inquiry, Plaintiffs do not indicate that the Motion to Compel itself includes

such information. Further, a review of the Memorandum does not immediately

reveal information that should be sealed, and Plaintiffs have not identified

such information specifically.

                                        6

    Case 1:19-cv-00197-MOC-WCM Document 121 Filed 12/22/20 Page 6 of 7
                      The undersigned will therefore deny the Motion to Seal.          However,

              because there is some indication that confidential information could be

              included in the Motion to Compel and Memorandum in Support, the

              undersigned will deny Plaintiffs’ request to seal these documents without

              prejudice and will allow these documents to remain under seal on the Court’s

              docket for an additional period of time. If Plaintiffs have not filed a renewed

              motion to seal these documents by the end of this period, these documents will

              be unsealed

                      For the reasons set forth above, IT IS HEREBY ORDERED that:

                      1. Plaintiffs’ Motion to Compel Disclosure of Confidential Records and

                            Information (Doc. 119) is DENIED WITHOUT PREJUDICE.

                      2. Plaintiffs’ Motion to Seal (Doc. 118) is DENIED WITHOUT

                            PREJUDICE.      However, the Motion to Compel (Doc. 119) and

                            Memorandum in Support of Motion to Compel (Doc. 120) will remain

                            under seal on the Court’s docket until January 5, 2021. If Plaintiffs

                            have not filed a renewed motion to seal these documents by the end

                            of this period, the documents will be unsealed.

Signed: December 21, 2020




                                                         7

                   Case 1:19-cv-00197-MOC-WCM Document 121 Filed 12/22/20 Page 7 of 7
